        Case 1:20-cv-01452-DAD-JLT Document 57 Filed 01/27/21 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED FARM WORKERS, et al.,                 )   Case No.: 1:20-cv-01452 DAD JLT
                                                  )
12                 Plaintiffs,                    )   ORDER GRANTING SECOND STIPULATION
                                                  )   TO CONTINUE THE SCHEDULING
13          v.                                        CONFERENCE
                                                  )
     SONNY PERDUE, et al.,                        )
14                                                    (Doc. 56)
                                                  )
15                 Defendants.                    )
                                                  )
16                                                )

17          The parties have stipulated again to continue the scheduling conference to again allow the

18   defendants more time to respond to the complaint (Doc. 56). Thus, the Court ORDERS the scheduling

19   conference is CONTINUED to March 17, 2021 at 8:30 a.m.

20
21   IT IS SO ORDERED.

22      Dated:    January 27, 2021                           /s/ Jennifer L. Thurston
23                                                     UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28
